DETAILED CORRESPONDENCE
This Office action is in response to the amendment received December 3, 2021.
The rejection under 35 U.S.C. 101 because the claimed recitation of a use, without setting for the any steps involved in the process, results in an improper under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd v. Brenner, 255 F. Supp. 131, 149USPQ 475 (D.D.C. 1966) is withdrawn in view of the cancellation of claims 16 and 17, and the amendment to claims 21 and 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15, 18 -20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of JUNG et al (6,541,178), KANATANI et al (7,282,323) and OKADA et al (2011/0083884).
The claimed invention now recites the following:

    PNG
    media_image1.png
    220
    651
    media_image1.png
    Greyscale

JUNG et al disclose a photosensitive polyimide made from an ODPA (oxydiphthalic anhydride) and BPDA (biphthalic anhydride), see Synthesis of Photosensitive Polyimide Precursor in column 10, lines 59 et seq. shown below, which is used in Example 2 with a photoacid generator DINS-2:
    PNG
    media_image2.png
    186
    447
    media_image2.png
    Greyscale

JUNG et al further disclose a naphthol iodonium salt as a photoacid generator seen in column 5, lines 9-35 below:
    PNG
    media_image3.png
    478
    471
    media_image3.png
    Greyscale

column 12, lines 1-19 report a composition having PAE-2 and the photoacid generator DINS-2 (found in column 10, lines 25-31).

    PNG
    media_image4.png
    418
    476
    media_image4.png
    Greyscale

 JUNG et al fails to disclose the use of a compound having an oxime structure as a polymerization photoinitiator.
KANATANI et al report a negative working photosensitive resin composition comprising polyimide precursor having photopolymerizable unsaturated double bonds on the side chain of the resin, see column 11, lines 37-67.

    PNG
    media_image5.png
    541
    436
    media_image5.png
    Greyscale

column 12, line 10-45 shown below:
    PNG
    media_image6.png
    718
    412
    media_image6.png
    Greyscale

Example 8, in column 25, lines 56- column 26, line 6 disclose the PSP-4 polyimide precursor and an oxime photoinitiator, see below:
    PNG
    media_image7.png
    204
    432
    media_image7.png
    Greyscale

PSP-4 is made in Reference Example 5 found in column 24.  The X group is diphenyl ether tetracarboxylic acid as seen below:

    PNG
    media_image8.png
    501
    434
    media_image8.png
    Greyscale

Further KANATANI et al disclose that any of the component (B) reported in column 16, lines 34 – 55 may be used in any of the working examples, such as N, N’-bis(2-methacryloyloxyethyl) urea which meets amended claim 1 as now presented.
KANATANI et al lacks the claimed biphenyl structure as a repeating unit, however the disclosure clearly teaches that that unit as seen above in column 12 can be used.  The reference also lacks a combination of repeating units include a biphenyloxy structure with the biphenyl structure as recited in claims 2 through 4.  
paragraph [0096] shown below:
    PNG
    media_image9.png
    709
    423
    media_image9.png
    Greyscale

            It would have been prima facie obvious to one of ordinary skill in the art of photosensitive polyimide precursor compositions to use the polyimide precursor biphenyl unit N, N’-bis(2-methacryloyloxyethyl) urea as component (B) for a photopolymerizable unsaturated double bond compound with the reasonable expectation of having a composition which is excellent in lithography characteristics such as high heat resistance and chemical resistance in a semiconductor devices.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

					/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
February 25, 2022